          Case 2:20-cv-01550-APG-DJA Document 32 Filed 02/02/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JAGDISH MEHTA,                                         Case No.: 2:20-cv-01550-APG-DJA

 4          Plaintiff                                      Order Accepting Report and
                                                      Recommendation and Denying Motion for
 5 v.                                                           Leave to Amend

 6 NUTRIBULLET, LLC, et al.,                                       [ECF Nos. 28, 31]

 7          Defendants

 8         On January 5, 2021, Magistrate Judge Albregts recommended that I deny plaintiff

 9 Jagdish Mehta’s motion for leave to amend his complaint to add a new defendant who would

10 destroy diversity jurisdiction if added. ECF No. 31. Mehta did not file an objection. Thus, I am

11 not obligated to conduct a de novo review of the report and recommendation. 28 U.S.C.

12 § 636(b)(1) (requiring district courts to “make a de novo determination of those portions of the

13 report or specified proposed findings to which objection is made”); United States v. Reyna-

14 Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

15 magistrate judge’s findings and recommendations de novo if objection is made, but not

16 otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Albregts’ report and recommendation

18 (ECF No. 31) is accepted, and plaintiff Jagdish Mehta’s motion for leave to amend (ECF No.

19 28) is DENIED.

20         DATED this 2nd day of February, 2021.

21

22
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
23
